Citation Nr: 0941248	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  09-19 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for lumbosacral 
radiculopathy as a result of VA treatment.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active military service from April 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

It is noted that, although having requested a hearing before 
a travel section of the Board, the Veteran failed to appear 
for the hearing scheduled in March 2009.  Notice of the 
hearing was mailed to the claimant's address of record one 
month prior to the scheduled hearing date and was not 
returned as undeliverable.  The Veteran withdrew a subsequent 
request for a Travel Board hearing in September 2009.  See 38 
C.F.R. § 20.704(e) (2009). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the Board notes that the Veteran is receiving 
disability benefits from the Social Security Administration 
dating from approximately September 1986.  Records related to 
this award, however, have not been associated with the 
Veteran's claims file.  The RO should therefore contact the 
Social Security Administration and take all necessary 
attempts to obtain all records related to this award.  38 
C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile). 

The Veteran contends that his current lumbosacral 
radiculopathy is the result of treatment he underwent at the 
Buffalo, New York VA Medical Center (VAMC).  Specifically, 
the Veteran claims that his lumbosacral radiculopathy 
occurred after receiving physical therapy where he was placed 
in traction.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in April 2008.  Therefore, under the 
statute and current regulation, the Veteran's claim must be 
adjudicated under the current version of § 1151.  That is, 
the standard is to preclude compensation if the evidence does 
not establish negligence or other fault on the part of VA, or 
of an event not reasonably foreseeable. 

The Board notes that the Veteran underwent a VA examination 
in September 2008.  The VA examiner concluded that the 
Veteran's bilateral lumbosacral radiculopathy was not as 
least as likely as not caused by his VA treatment but was 
rather just a progress of his disease.  However, VA 
regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996);  
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The record currently does not contain sufficient information 
to make a decision on the claim as the VA examiner in the 
September 2008 VA examination did not review the Veteran's 
claims file.  Without this review, the Veteran was not 
afforded a thorough and comprehensive medical examination.  
Id.   Therefore a VA examination is necessary.

Although it appears that some summary records of the 
Veteran's treatment at the Buffalo VAMC from 1999 to 2008 are 
included in the Veteran's claims folder, it is not clear that 
all relevant records created at that facility pertaining to 
his physical therapy have been collected for review.  Any and 
all additional medical records available from the Buffalo 
VAMC reflecting the Veteran's treatment at that facility must 
be collected and added to the claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.

2.  The AMC/RO should contact the Buffalo 
VAMC to obtain any additional clinical 
records on file at the VAMC that have not 
been included in the Veteran's claims 
folder, to include any physical therapy 
treatment records in addition to those 
presently on file.  Any and all 
additional available records should be 
obtained, and legible copies placed in 
the claims folder.

3.  The RO should schedule the Veteran 
for a VA examination by an appropriate 
specialist.  The claims file must be made 
available to, and reviewed by, the 
examiner prior to the requested study.  
After a complete examination and review 
of the file, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that the Veteran has 
additional lumbosacral radiculopathy 
disability as the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing hospital 
care, medical or surgical treatment, or 
examination; or due to an event not 
reasonably foreseeable.  In reaching 
his/her opinion, the physician should 
comment as to whether, in performing the 
physical therapy, to include traction, 
the VA physicians failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  
Reasons and bases for all conclusions and 
opinions should be provided. 

4.  Upon reviewing any additional records 
and the claims file, the RO should 
readjudicate the issue of compensation 
for lumbosacral radiculopathy as a result 
of VA treatment under 38 U.S.C.A. § 1151 
(including 38 C.F.R. §§ 3.361 and 17.32).  
If the determination remains unfavorable, 
the RO should provide the Veteran and his 
representative a supplemental statement 
of the case and a reasonable period of 
time in which to respond before this case 
is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



